Citation Nr: 1106534	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-37 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.   Entitlement to service connection for leaking blood vessels.

2.  Entitlement to service connection for hair loss.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for arthritis of the hands 
and arms.

5.  Entitlement to service connection for a liver disability.

6.  Entitlement to service connection for erectile dysfunction.
 
7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for arthritis 
of the legs.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), to include as secondary to 
asbestos exposure.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a neck 
disability.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as a nervous condition.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastroesophageal reflux disease (GERD).

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for giant 
cell hepatitis.

13.  Entitlement to an increased rating for compression fracture 
at T12-L1 with mild degenerative joint disease of the lumbar 
spine, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from June 1956 to June 1960.

This matter came before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

Prior to the Board's promulgation of a decision in this appeal, 
the Veteran submitted evidence in January 2011.  A statement 
waiving initial AOJ consideration was not included.  However, the 
Board finds that this new evidence, consisting of VA treatment 
records not previously associated with the claims file, is not 
pertinent to this appeal.  38 C.F.R. § 20.1304(c) (2010) 
(Evidence is not pertinent if it does not relate to or have a 
bearing on the appellate issue or issues).  Here, the newly 
submitted evidence does not bear on the various issues decided 
herein.  To the extent that these records document the Veteran's 
complaints of pain and other symptoms, the Board observes that 
such complaints are referable to the side effects of 
chemotherapy.  With regard to recorded reports of asbestos 
exposure, the Board notes that such reports were of record and 
were considered in the adjudication of the issues currently on 
appeal.

The Board observes that the statement by the Veteran accompanying 
the newly submitted evidence refers to a new diagnosis of lung 
cancer.  It is unclear whether he seeks service connection for 
this newly diagnosed disease.  The AOJ should seek clarification, 
and take action accordingly on a response from the Veteran.


FINDINGS OF FACT

1.  There is no current diagnosis of a disability characterized 
by leaking blood vessels that is related to service.

2.  There is no current diagnosis of a disability characterized 
by hair loss that is related to service.

3.  The evidence does not support a relationship between skin 
complaints in service and any current skin disability.

4.  Arthritis of the hands and arms was not manifest in service 
or within one year of discharge, and is unrelated to service.

5.  There is no current diagnosis of a liver disability other 
than giant cell hepatitis.

6.  Erectile dysfunction was not manifest in service and is 
unrelated to service.

7.  In a decision dated in October 2001, service connection for 
arthritis of the legs was denied; the Veteran did not appeal.

8.  The evidence received since the October 2001 rating decision 
is cumulative or redundant of evidence previously of record, and 
does not raise a reasonable possibility of substantiating the 
claim.

9.  In a decision dated in December 1996, service connection for 
COPD was denied; in October 2001 the RO declined to reopen the 
Veteran's claim; the Veteran did not appeal either decision.

10.  The evidence received since the October 2001 rating decision 
is cumulative or redundant of evidence previously of record, and 
does not raise a reasonable possibility of substantiating the 
claim.

11.  In a decision dated in December 1996, service connection for 
a neck disability was denied; in October 2001 the RO declined to 
reopen the Veteran's claim; the Veteran did not appeal either 
decision.

12.  The evidence received since the October 2001 rating decision 
is cumulative or redundant of evidence previously of record, and 
does not raise a reasonable possibility of substantiating the 
claim.

13.  In a decision dated in December 1996, service connection for 
an acquired psychiatric disorder was denied; in October 2001 the 
RO declined to reopen the Veteran's claim; the Veteran did not 
appeal either decision.

14.  The evidence received since the October 2001 rating decision 
is cumulative or redundant of evidence previously of record, and 
does not raise a reasonable possibility of substantiating the 
claim.

15.  In a decision dated in October 2001, service connection for 
GERD was denied; the Veteran did not appeal.

16.  The evidence received since the October 2001 rating decision 
is cumulative or redundant of evidence previously of record, and 
does not raise a reasonable possibility of substantiating the 
claim.

17.  In a decision dated in October 2001, service connection for 
giant cell hepatitis was denied; the Veteran did not appeal.

18.  The evidence received since the October 2001 rating decision 
is cumulative or redundant of evidence previously of record, and 
does not raise a reasonable possibility of substantiating the 
claim.

19.  Compression fracture at T12-L1 with mild degenerative joint 
disease of the lumbar spine is manifested by pain and flexion of 
the thoracolumbar spine limited to 60 degrees.


CONCLUSIONS OF LAW

1.  A disability characterized by leaking blood vessels was not 
incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A disability characterized by hair loss was not incurred in 
or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).

3.  A skin disability was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).

4.  Arthritis of the hands and arms was not incurred in or 
aggravated by service, and such disability may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

5.  A liver disability other than giant cell hepatitis was not 
incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  Erectile dysfunction was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).

7.  The December 1996 and October 2001 decisions are final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1100, 20.1103, 20.1104 (2010).

6.  New and material evidence has not been received to reopen the 
claims of entitlement to service connection for arthritis of the 
legs, COPD, a neck disability, an acquired psychiatric disorder, 
GERD, and giant cell hepatitis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).

7.  The criteria for an evaluation in excess of 30 percent for 
compression fracture at T12-L1 with mild degenerative joint 
disease of the lumbar spine have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5237, 
5243, 5285, 5292, 5293, 5294, 5295 5237, 5243 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in April 2005 discussed the evidence necessary to 
support claims for service connection and increased ratings.  He 
was also advised of the bases for the previous final denials of 
his claims of entitlement to service connection for COPD, a neck 
disability, a psychiatric disorder, giant cell hepatitis, 
arthritis in the legs, and GERD.  The meaning of new and material 
evidence was discussed.  The evidence of record was listed and 
the Veteran was told how VA would assist him in obtaining 
additional relevant evidence.  The Veteran was advised that VA 
would make reasonable efforts to assist him in obtaining evidence 
supportive of his claim.  He was asked to identify supportive 
evidence.  

A June 2005 letter asked the Veteran for information concerning 
an identified private provider.

In October 2006 the Veteran was advised of the manner in which VA 
determines disability ratings and effective dates.

In May 2007 the Veteran was told that clinical records from the 
U.S. Navy Hospital Great Lakes were unavailable.  He was advised 
of the attempts by VA to obtain those records and invited to 
furnish copies of records in his possession. He was also advised 
of alternative evidence he might submit to show what happened in 
service.

In August 2008 the Veteran was provided with the criteria under 
which his back disability is evaluated.  

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified 
treatment records have been associated with the claims file.  
Social Security Administration records are also associated with 
the file.  A VA examination of the Veteran's service-connected 
spine disability has been carried out.  The Board finds it was 
adequate in that the examiner reviewed the record, interviewed 
the Veteran, and performed appropriate physical examinations 
prior to providing his conclusions.  The report of record is 
thorough and consistent with contemporaneous treatment records.  
For these reasons, the Board concludes that the findings of the 
VA examiner are more persuasive than the Veteran's assertions to 
the contrary, and that the reports are adequate on which to base 
a decision.

The Board acknowledges that the Veteran has not been afforded 
examinations regarding his claims of entitlement to service 
connection for leaking blood vessels, hair loss, a skin 
disability, a liver disability, or erectile dysfunction.  
However, the Board finds that a VA examination is not necessary 
in order to decide these claims.  There are two pivotal cases 
which address the need for a VA examination, Duenas v. Principi, 
18 Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 
79 (2006).  In McClendon, the Court held that in disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  Id. at 81.  In Duenas, the Court held that a VA 
examination is necessary when the record: (1) contains competent 
evidence that the Veteran has persistent or recurrent symptoms of 
the claimed disability and (2) indicate that those symptoms may 
be associated with his active military service.

Here, the Veteran's service treatment records are devoid of any 
complaints or treatment for leaking blood vessels, hair loss, 
arthritis of the hands and arms, a liver disability, or erectile 
dysfunction due to disease or injury.  Further, the Board finds 
that there is otherwise no credible evidence of any in-service 
disease or injury referable to these claimed disabilities, and no 
competent evidence otherwise showing that the claimed 
disabilities were incurred in service.  Because some evidence of 
an in-service event, injury, or disease is required in order to 
substantiate a claim of entitlement to service connection and 
because a post-service medical examination could not provide 
evidence of such past events, a medical examination conducted in 
connection with claim development could not aid in substantiating 
a claim when the record does not already contain evidence of an 
in-service event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4)(i).  Moreover, there is no competent evidence 
relating the claimed disabilities to any service-connected 
disease or injury.  With respect to the claim of entitlement to 
service connection for a skin condition, there is no competent 
evidence that the current skin disorders might be related to 
complaints in service.  For the reasons stated, VA medical 
examinations are not warranted.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.


Service Connection

As an initial matter, the Board notes that the Veteran has not 
alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   


Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to 
have been incurred or aggravated if it is manifested to a 
compensable degree within a year of the Veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Leaking Blood Vessels

The Veteran's service treatment records are entirely negative for 
any diagnosis, complaint, or abnormal finding pertaining to a 
disability characterized by leaking of the blood vessels.  On 
discharge physical examination in June 1960, his heart and 
vascular system were normal.  He was deemed to be qualified for 
release from active duty.

Post-service records are negative for any diagnosis or abnormal 
finding pertaining to a disability characterized by leaking blood 
vessels.  The Veteran maintains that his health has been bad 
since he was in the Navy.  In describing his various health 
problems in an October 2004 statement, the Veteran related that 
his blood vessels had started leaking.  In a May 2005 statement 
he noted that he had leaking blood vessels in his legs and that 
his VA providers did not know how to treat them.  In August 2009 
he suggested that leaking blood vessels were due to pain 
medication and therapy.

Having carefully reviewed the record regarding this claim, the 
Board finds that service connection is not warranted leaking 
blood vessels.  The Board has considered the Veteran's statements 
and acknowledges that the Veteran is competent to diagnose and 
report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  Here, while the Veteran asserts that 
he has a disability characterized by leaking blood vessels that 
is subject to service connection, he has neither produced nor 
identified evidence demonstrating such a diagnosis and that it is 
related to service.

The record is devoid of any evidence, medical or otherwise, that 
would tend to show that the Veteran currently has a disability 
characterized by leaking blood vessels related to service.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  The Veteran was advised of the necessity for 
evidence showing current disability but failed to identify or 
submit such.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In short, the preponderance of evidence is against this claim and 
there is no doubt to be resolved.  Accordingly, the Veteran's 
claim of entitlement to service connection for a disability 
characterized by leaking blood vessels is denied.


	Hair Loss

The Veteran's service treatment records are entirely negative for 
any diagnosis, complaint, or abnormal finding pertaining to a 
disability characterized by hair loss.  No such disability was 
identified on discharge examination, and the Veteran made no 
reference to such at that time.

The Veteran has reported that his health problems include hair 
loss.  The post-service medical record is entirely silent with 
regard to any diagnosis or abnormal finding pertaining to a 
disability characterized by hair loss.  In October 2004 the 
Veteran indicated that he had testosterone problems and that he 
was losing his hair.  In May 2005 the Veteran stated that he 
experienced hair loss in service and that he was told that it was 
due to nerves.  In October 2006 the Veteran indicated that he had 
testosterone problems in service and that hair loss resulted.  In 
August 2009 the Veteran stated that hair loss began while he was 
in the Navy.

Having carefully reviewed the record regarding this claim, the 
Board finds that service connection is not warranted for hair 
loss.  The Board has considered the Veteran's statements and 
acknowledges that the Veteran is competent to diagnose and report 
on simple conditions.  See Jandreau.  Here, the Veteran is 
certainly competent to report that he has experienced loss of his 
hair, to include in service.  However, while the Veteran asserts 
that he has a disability characterized by hair loss that is 
subject to service connection, he has neither produced nor 
identified evidence demonstrating such a disability and that it 
is related to service.

The record is devoid of any evidence, medical or otherwise, that 
would tend to show that the Veteran currently has a disability 
characterized by hair loss that is related to service.  See 
Sanchez-Benitez.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  The Veteran was advised of the 
necessity for evidence showing an underlying current disability 
that is manifested by hair loss, but failed to identify or submit 
such.  In the absence of proof of a present disability, there can 
be no valid claim.  See Brammer.

Simply put, the record is devoid of competent, reliable evidence 
showing that the Veteran has a disability characterized by hair 
loss that is related to active service.   To the extent that the 
Veteran asserts that he developed a disability characterized by 
hair loss in service, the Board finds his statements to be of 
limited probative value in light of the absence of any documented 
complaint or abnormal finding.  To the extent that there is any 
assertion of continuity since service, the Board finds the 
assertion to be not credible and not supported.  Far more 
probative are the normal clinical findings at separation and the 
phenomenal absence of evidence of treatment for the claimed 
disability in proximity to separation from service. Although 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology, in a merits context the lack of 
evidence of treatment may bear on the credibility of the evidence 
of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  

In short, the preponderance of evidence is against this claim and 
there is no doubt to be resolved.  Accordingly, the Veteran's 
claim of entitlement to service connection for a disability 
characterized by leaking blood vessels is denied.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


	Skin Disability

Service treatment records indicate that in January 1957, the 
Veteran reported to sick call with deep red striations on the 
median side of his thighs.  He stated that they did not bother 
him.  On consultation, a provider noted that the marks did not 
bleach with pressure.  He indicated the possibility of Cushing's 
disease.  The Veteran was referred to dermatology.  The 
dermatologist indicated that he had seen three similar cases in 
the previous two years and that Cushing's was always in mind, but 
such had not been proven his those cases.  He noted that the 
striae were indicative of ruptured elastic fibers and that he 
could offer no treatment.  On physical examination at discharge 
in 1960, the Veteran's skin was normal and he was deemed 
qualified for discharge.

A VA treatment record dated in October 2001 indicates an 
assessment of seborrheic keratoses and intradermal nevi.  The 
provider noted that she had seen the Veteran one year previously 
for tinia.  Examination revealed papules on the neck and face, as 
well as behind the ears and on the arms and back.  

An April 2004 VA treatment record indicates the Veteran's report 
of persistent pruritis.  He related that he had experienced 
problems with dry skin since developing giant cell hepatitis.  

In October 2004 the Veteran stated that he had a skin disease 
that he got overseas and that he had been dealing with it over 
the years.

In August 2004 a VA provider noted an assessment of nummular 
eczema versus pigmented purpura versus cutaneous small vessel 
vasculitis versus tinea in cognito.  Following biopsy in 
September 2004, the record indicates that the Veteran's skin 
complaints were most consistent with a lichenoid purpura.

In May 2005 the Veteran stated that he developed a skin disease 
in the Navy and the ship's medic gave him medicine.  He indicated 
that he had used all sorts of medicines and had sought treatment 
long ago.  He noted that he was currently given medication from 
VA and that his providers there had told him that it might be a 
fungus from sun exposure.

An April 2006 VA treatment record indicates dry skin.

A July 2006 private treatment record indicates assessments of 
intertrigo, seborrheic keratoses, and actinic keratoses.  

In October 2006 the Veteran stated that a skin condition had 
continued since 1957 when he returned from overseas.  

Careful review of the evidence pertinent to this claim leads the 
Board to conclude  Board that service connection is not 
warranted.  The Board acknowledges that the Veteran was seen in 
service for red striations on his thighs; at that time, he 
reported that they did not bother him.  No specific diagnosis was 
made and no treatment was offered.  On discharge examination, his 
skin was normal.  The first indication of any skin complaints 
following service dates to 2001, which the Veteran was diagnosed 
with seborrheic keratosis.  The provider noted that he had seen 
the Veteran one year previously for tinia.  Subsequent records 
reflect treatment for pruritis and dry skin; the Veteran reported 
that he had experienced such difficulty since developing giant 
cell hepatitis.  
  
The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record reflects diagnoses 
referable to the Veteran's skin, it does not contain credible 
evidence which relates these diagnoses to any injury or disease 
in service.  

The Board has considered the Veteran's statements and 
acknowledges that the Veteran is competent to diagnose and report 
on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  The Board finds that the etiology of 
these claimed disabilities is far too complex a medical question 
to lend itself to the opinion of a layperson.

To the extent that the Veteran argues that he has experienced a 
continuity of symptoms relating to his skin since service, the 
Board observes that such a report is unreliable, not credible and 
cannot establish onset of the claimed disabilities.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Clearly, a Veteran is competent to report that 
he experienced symptoms referable to his skin in the years 
following service.  Jandreau.  However, competence and 
credibility are separate matters which must be addressed.  
Although the Veteran reports that he dealt with a skin condition 
incurred in service in the years directly following separation, 
the clinical examination at separation revealed normal skin and 
the Veteran denied any associated symptoms.  His silence, when 
otherwise affirmatively speaking, constitutes negative evidence. 
The silent and normal separation examination constitutes negative 
evidence and is in contrast to the Veteran's current report of 
manifestations at the time of discharge and in the years 
thereafter.  Any assertion that the Veteran "noted" a chronic 
skin disability during service is not credible.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); McCormick v. Gober, 14 Vet. App 
39 (2000).  As noted by the Federal Circuit in Buchanan, the 
Board has considered the lay statements by the Veteran and 
others.  However, the objective record conflicts with his 
statements and there is an absence of contemporaneous medical 
evidence which weigh against his assertion of continuity.  Any 
statement, lay or medical, that such continued is not credible.  
In summary, the evidence establishes a remote, post-service onset 
of the current skin complaints.

In summary, there is no competent evidence which relates a 
current skin disability to any injury, incident, or disease in 
service.  Rather, the evidence points to a remote, post service 
onset of this claimed disability, and that it is not related to 
service.  As such, the preponderance of the evidence is against 
the claim for service connection for hypertension, and the claim 
is denied.  Gilbert, 1 Vet. App. at 54.


	Arthritis of the Hands and Arms

The Veteran's service treatment records are entirely negative for 
any diagnosis, complaint, or abnormal finding pertaining to 
arthritis of the hands or arms.  On discharge examination in June 
1960, his upper extremities were normal and he was deemed 
qualified for discharge.

The post-service record is also negative for any diagnosis, 
complaint, or abnormal finding pertaining to arthritis of the 
hands or arms.  In September 1996 the Veteran stated that he had 
joint problems in his arms.

On VA general medical examination in September 1996 the Veteran 
complained of diffuse joint pain.  No specific findings related 
to the hands or arms were reported.  A VA problem list printed in 
July 2009 is also silent with respect to any disability of the 
hands and arms.

Having carefully reviewed the record regarding this claim, the 
Board finds that service connection is not warranted for the 
claimed arthritis of the hands and arms.  The Board has 
considered the Veteran's statements and acknowledges that the 
Veteran is competent to diagnose and report on simple conditions.  
See Jandreau.  Here, the Veteran is certainly competent to report 
that he experiences symptoms related to his hands and arms.  
However, while the Veteran asserts that he has arthritis of the 
hands and arms that is subject to service connection, he has 
neither produced nor identified evidence demonstrating such a 
disability and that it is related to service.

The record is devoid of any evidence, medical or otherwise, that 
would tend to show that the Veteran currently has arthritis of 
the hands and arms that is related to service.  See Sanchez-
Benitez.  Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability.  The Veteran was advised of the 
necessity for evidence showing current disability but failed to 
identify or submit such.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer.

In short, the preponderance of evidence is against this claim and 
there is no doubt to be resolved.  Accordingly, the Veteran's 
claim of entitlement to service connection for arthritis of the 
hands and arms is denied.



	Liver Disability

The Veteran's service treatment records are entirely negative for 
any diagnosis, complaint, or abnormal finding pertaining to any 
disability of the liver.  On discharge examination in June 1960, 
his abdomen and viscera were normal and he was deemed to be 
qualified for discharge.

The Veteran was hospitalized at VA facility for three days in 
March 1999.  The discharge summary reflects a principal diagnosis 
of acute hepatitis.  On discharge, there was no etiology for his 
symptoms.  A March 2000 VA treatment record indicates an 
impression of giant cell hepatitis, biopsy proven, with fibrosis 
but without obvious cirrhosis.  In June 2000 the Veteran's liver 
function tests had normalized.  

SSA records were received in May 2005.  They include an October 
1999 treatment record showing a diagnosis of acute giant cell 
hepatitis.  An additional October 1999 treatment record reflects 
a diagnosis of early cirrhosis.

A VA problem list printed in July 2009 includes chronic liver 
disease not otherwise specified.

Upon review of the record, the Board has determined that service 
connection is not warranted for a liver disability.  No such 
disability was recorded in the service treatment records, and 
those records are otherwise negative for any complaint or 
abnormal finding pertaining to the Veteran's hepatic functioning.  
The first indication of any liver findings dates to 1999, when 
the Veteran was diagnosed with acute giant cell hepatitis.  
Notably, service connection for that disability was previously 
denied and is the subject of the Veteran's petition to reopen 
which is addressed below.  There is no other diagnosis related to 
the Veteran's liver of record.  

The Board has considered the Veteran's statements and 
acknowledges that the Veteran is competent to diagnose and report 
on simple conditions.  See Jandreau.  Here, the Veteran is 
certainly competent to report that he experiences symptoms 
related to his liver.  However, while the Veteran asserts that he 
has a liver disability that is subject to service connection, he 
has neither produced nor identified evidence demonstrating such a 
disability and that it is related to service.

Finally, the Board observes that the record is devoid of any 
evidence, medical or otherwise, that would tend to show that the 
Veteran currently has a liver disability other than the diagnosed 
hepatitis that is related to service.  See Sanchez-Benitez.  
Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  The Veteran was advised of the necessity for 
evidence showing current disability but failed to identify or 
submit such.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer.

In short, the preponderance of evidence is against this claim and 
there is no doubt to be resolved.  Accordingly, the Veteran's 
claim of entitlement to service connection for a liver disability 
other than hepatitis is denied.
  

	Erectile Dysfunction

The Veteran's service treatment records are entirely negative for 
any diagnosis, complaint, or abnormal finding pertaining to 
erectile dysfunction.  On discharge examination in June 1960, his 
abdomen and viscera were normal and he was deemed to be qualified 
for discharge.

In May 2005 the Veteran stated that he could no longer have sex.

A March 2009 VA record indicates a past medical history of 
erectile dysfunction.  Viagra was discussed as a treatment.

Careful review of the evidence pertinent to this claim leads the 
Board to conclude  Board that service connection is not 
warranted.  While the Veteran has been assessed with erectile 
dysfunction, the record does not support a finding that this 
condition is related to service or to a service connected 
disability.  The first indication of complaints related to 
erectile dysfunction dates to many years following service, and 
there is no competent evidence suggesting that this disability is 
related to service.  
  
The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record reflects that the 
Veteran has been offered treatment for erectile dysfunction, it 
does not contain credible evidence which relates this diagnosis 
to any injury or disease in service.  

The Board has considered the Veteran's statements and 
acknowledges that the Veteran is competent to diagnose and report 
on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  The Board finds that the etiology of 
this claimed disability is far too complex a medical question to 
lend itself to the opinion of a layperson.

To the extent that the Veteran states that he had testosterone 
problems in service and in the years thereafter, the Board notes 
that his contention is not supported by the objective record.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Clearly, a Veteran is 
competent to report that he experienced symptoms during service 
and in the years thereafter.  Jandreau.  However, competence and 
credibility are separate matters which must be addressed.  
Although the Veteran reports that he had testosterone problems 
during service, service treatment records are completely silent 
in that regard and on clinical examination at separation the 
Veteran did not report associated symptoms and no pertinent 
findings were made.  The Veteran's silence, when otherwise 
affirmatively speaking, constitutes negative evidence. The silent 
and normal separation examination constitutes negative evidence 
and is in contrast to the Veteran's current report of problems at 
the time of discharge and in the years thereafter.  Any assertion 
that the Veteran "noted" testosterone problems or erectile 
dysfunction during service is not credible.  See Savage v. Gober, 
10 Vet. App. 488 (1997); McCormick v. Gober, 14 Vet. App 39 
(2000).  As noted by the Federal Circuit in Buchanan, the Board 
has considered the lay statements by the Veteran and others.  
However, the objective record conflicts with his statements and 
there is an absence of contemporaneous medical evidence which 
weighs against his assertion of continuity.  Any statement, lay 
or medical, that such continued is not credible.  The evidence 
establishes a remote, post-service onset of the current erectile 
dysfunction.

In summary, there is no competent evidence which relates current 
erectile dysfunction to any injury, incident, or disease in 
service.  Rather, the evidence points to a remote, post service 
onset of this claimed disability, and that it is not related to 
service.  As such, the preponderance of the evidence is against 
the claim for service connection for hypertension, and the claim 
is denied.  Gilbert, 1 Vet. App. at 54.


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

	Arthritis of the Legs

In October 2001 the RO denied service connection for arthritis of 
the leg.  It concluded that there was no evidence demonstrating a 
chronic condition subject to service connection.  It pointed out 
that there was no evidence of a leg condition in service, no 
evidence of a current leg condition, or evidence that a current 
leg condition could be related to service.

The record at the time of the October 2001 rating decision 
included the Veteran's service treatment records which indicate 
no diagnosis, complaint, or abnormal finding suggestive of 
arthritis of the legs.

The report of a September 1996 VA general medical examination 
indicates the Veteran's report of diffuse joint pain.  

Evidence received since the October 2001 rating decision includes 
both private and VA treatment records.  They reflect complaints 
of generalized joint pain but do not offer any diagnosis 
specifically referable to the Veteran's legs.

In August 2009 the Veteran related that he took pain medicine for 
his legs.  

Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
arthritis of the legs.  As noted, the RO denied the Veteran's 
claim because there was no evidence of a leg condition in 
service, no evidence of a current leg condition, or evidence that 
a current leg condition could be related to service.  Since then, 
there has been no evidence added to the record which tends to 
show that arthritis of the legs was incurred in service or that 
such a condition might be related to service.  Moreover, there is 
no current diagnosis shown.  

In sum, none of the evidence added to the record since the 
previous final rating decision relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for arthritis of the legs.  The Veteran's assertions 
that he carries a diagnosis of arthritis of the legs that is 
related to service had previously been voiced and were considered 
by the RO; the current assertions are therefore cumulative.  
Similarly, medical evidence disclosing that the Veteran continues 
to suffer from diffuse joint pain is not new and material.  In 
this regard the Board notes that evidence tending to confirm a 
previously established fact is cumulative.  Accordingly, none of 
the evidence added to the file since the October 2001 rating 
decision is new and material for the purpose of reopening the 
claim of entitlement to service connection for arthritis of the 
legs.  Accordingly, the claim is not reopened.


	COPD

Service connection for COPD was initially denied in a December 
1996 rating decision.  The RO noted that service treatment 
records were negative for COPD and that such was not noted until 
1995.  It concluded that there was no competent evidence linking 
COPD to service.

In October 2001 the RO concluded that new and material evidence 
had not been submitted to reopen the Veteran's claim.  It noted 
that there was no evidence to show that the condition either 
occurred in or was caused by service; it also noted that the 
evidence did not show a link to service.

The record at the time of the previous final denials included the 
Veteran's service treatment records.  They are negative for any 
diagnosis, complaint, or abnormal finding suggestive of COPD.  In 
December 1958, X-rays revealed parenchymal calcifications in the 
right lung and a generalized increase in bronchovascular markings 
with some reticulated pattern noted throughout the lungs, 
suggestive of minimal pulmonary fibrosis.  In October 1959 
photofluorographic examination of the chest was essentially 
negative.  The Veteran's lungs were normal at discharge 
examination in June 1960.

A private radiology report dated in January 1995 indicates that a 
CT of  the Veteran's chest was normal.  On initial evaluation in 
January 1995, M.H.M., MD noted that an X-ray showed hyperinflated 
lungs with some interstitial changes highly suggestive of severe 
COPD changes.  The impression included COPD.

A July 1996 letter from the Veteran's niece noted the effect of 
his COPD on his daily functioning.  A similarly dated letter from 
his brother also describes the effects of COPD.

In April 2000 the Veteran asserted that he had been exposed to 
asbestos in service and that such was the cause of his COPD.  

Since the October 2001 rating decision, SSA records were received 
in May 2005.  They include the Veteran's statement that COPD was 
diagnosed in 1995. 

An undated lay statement by C.L., received in September 2001, 
indicates that the Veteran worked in the engine room during his 
time in the Navy, and that he was exposed to asbestos which 
caused his COPD.  

In May 2005 the Veteran asserted that he had been exposed to 
asbestos in service and had developed COPD.

In August 2009 the Veteran again maintained that he had been 
exposed to asbestos in service and that his VA physician had 
indicated that testing revealed asbestos exposure.  

Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
COPD.  As noted, the RO denied the Veteran's claim because there 
was no evidence of service incurrence and no evidence of a 
relationship to service.  Since the October 2001 rating decision, 
there has been no evidence added to the record which tends to 
show that COPD was incurred in service or is otherwise related to 
service.  

None of the evidence added to the record since the previous final 
rating decisions relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
COPD.  The Veteran's assertions that he was exposed to asbestos 
in service and that his COPD is related to service had previously 
been voiced and were considered by the RO; the current assertions 
are therefore cumulative.  Similarly, medical evidence disclosing 
that the Veteran carries a diagnosis of COPD is not new and 
material.  In this regard the Board notes that evidence tending 
to confirm a previously established fact is cumulative.  
Accordingly, none of the evidence added to the file since the 
October 2001 rating decision is new and material for the purpose 
of reopening the claim of entitlement to service connection for 
COPD.  In summary, the defects existing at the time of the 
October 2001 rating have not been cured, and the claim may not be 
reopened.


	Neck Disability

Service connection for a neck condition was denied in a December 
1996 rating decision.  The RO determined that there was no record 
of a neck condition subject to service connection and noted that 
the service treatment records were negative for such a condition.  
In October 2001 the RO determined that new and material evidence 
had not been submitted to reopen the Veteran's claim.  It noted 
that there was no evidence of a current neck condition or of any 
such condition in service.

The record at the time of the previous final denial included the 
Veteran's service treatment records.  They are negative for any 
diagnosis, complaint, or abnormal finding suggestive of a neck 
disability.  However, they do show that the Veteran was involved 
in a motor vehicle accident in March 1957 and that he sustained a 
compression fracture at T12-L1.  

A private record dated in August 1996 reflects the Veteran's 
complaint of neck pain of five to six weeks' duration.  

Since the October 2001 rating decision, evidence added to the 
record indicates the Veteran's complaints of diffuse joint pain, 
but there is no diagnosis or abnormal finding specifically 
pertaining to the Veteran's neck.

In October 2004 the Veteran stated that he took medication for a 
neck condition.  

Duplicates of previously received lay statements were also added 
to the record.

On VA examination in June 2009, the examiner concluded that the 
current cervical spine condition was less likely as not caused by 
or a result of the compression fracture suffered in service.  He 
reasoned that there was no evidence in the medical literature 
that showed that a compression fracture at one level could lead 
to subsequent degenerative changes at a remote level.  

In August 2009 the Veteran related that he took pain medicine for 
his neck.  

Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for a 
neck disability.  As noted, the RO denied the Veteran's claim 
because there was no evidence of a neck condition in service and 
no evidence of a current condition.  Since then, there has been 
no evidence added to the record which tends to show that a neck 
disability was incurred in service or is related to the Veteran's 
service connected compression fracture.  

None of the evidence added to the record since the previous final 
rating decisions relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for a 
neck disability.  The Veteran's assertions that he has a neck 
disability that is related to service had previously been voiced 
and were considered by the RO; the current assertions are 
therefore cumulative.  Similarly, medical evidence disclosing 
that the Veteran has a neck disability is not new and material.  
In this regard the Board notes that evidence tending to confirm a 
previously established fact is cumulative.  Accordingly, none of 
the evidence added to the file since the October 2001 rating 
decision is new and material for the purpose of reopening the 
claim of entitlement to service connection for arthritis of the 
legs.  In summary, the defect existing at the time of the October 
2001 rating has not been cured, and the claim may not be 
reopened.


	Acquired Psychiatric Disorder

The RO denied service connection for a nervous condition in 
December 1996.  It noted that there was no evidence of such 
condition in service and that the first record of treatment for 
depression dated to 1986.  It concluded that there was no 
competent evidence linking depression to service.  In October 
2001 the RO determined that new and material evidence sufficient 
to reopen the claim had not been submitted.  It noted that the 
Veteran had not submitted credible medical evidence that this 
diagnosis of depression could be linked to service.  It pointed 
out that the condition was not shown in service and that 
psychosis did not manifest to a compensable degree within one 
year of discharge.  It also noted that the first evidence of 
treatment for depression dated to 1986 and that despite ongoing 
treatment, the evidence did not suggest that the condition could 
be linked to service.

The record at the time of the previous final denials included the 
Veteran's service treatment records.  They are negative for any 
diagnosis, complaint, or abnormal finding suggestive of an 
acquired psychiatric disorder.

A July 1986 private treatment record indicates symptoms to 
include nervousness and depression.  

A July 1996 letter from the Veteran's niece describes the mental 
and emotional effects of his physical limitations.  

The report of an October 1996 VA examination indicates a 
diagnosis of recurrent moderate depression.  

In April 2000 the Veteran stated that he had suffered from 
chronic depression and nervous condition since he was in the 
Navy.

Since the October 2001 rating decision, SSA records were received 
in May 2005.  They include the report of a September 1999 
psychological evaluation.  He stated that he had received mental 
health treatment through VA since 1996.  His wife suggested that 
he had been treated on and off for depressive symptoms for the 
previous 20 years and noted that family doctors had primarily 
prescribed anti-depressants.  The diagnosis was dysthymic 
disorder with associated anxiety.

The Veteran has also submitted statements asserting that he has 
suffered from nerves and depression since service.  In May 2005 
he noted that he had experienced all kinds of nerve problems and 
mental issues since his hospitalization in service.

Lay statements dated in May 2005 describe the Veteran's 
psychological functioning.

In October 2006 the Veteran related that depression began in 
1956.

In a January 2007 statement, the Veteran's niece indicated that 
the Veteran dealt with depression which was compounded by his 
other health problems.  

In June 2007 the Veteran indicated that he had nerve problems in 
1957.

Duplicates of previously received lay statements were also 
submitted subsequent to the October 2001 rating decision.

Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  As noted, the RO denied the 
Veteran's claim because there was no evidence of the claimed 
disability in service and no evidence of a nexus to service.  
Since then, there has been no evidence added to the record which 
tends to show that an acquired psychiatric disorder was incurred 
in service or is otherwise related to service.  

None of the evidence added to the record since the previous final 
rating decisions relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
an acquired psychiatric disorder.  The Veteran's assertions that 
he has a psychiatric disorder that is related to service had 
previously been voiced and were considered by the RO; the current 
assertions are therefore cumulative.  Similarly, medical evidence 
disclosing that the Veteran currently experiences psychiatric 
symptomatology is not new and material.  In this regard the Board 
notes that evidence tending to confirm a previously established 
fact is cumulative.  Accordingly, none of the evidence added to 
the file since the October 2001 rating decision is new and 
material for the purpose of reopening the claim of entitlement to 
service connection for an acquired psychiatric disorder.  The 
defect existing at the time of the October 2001 rating has not 
been cured, and the claim may not be reopened.


	GERD

Service connection for GERD was denied in October 2001.  The RO 
concluded that there was no evidence demonstrating that the 
Veteran's current stomach condition was related to service.  

The record at the time of the October 2001 rating decision 
included the Veteran's service treatment records.  They are 
negative for any diagnosis, complaint, or abnormal finding 
suggestive of GERD.

A July 1986 private treatment record indicates a history of 
reflux esophagitis and hiatus hernia.  

In April 2000 the Veteran stated that he had stomach problems and 
indigestion.

Since the October 2001 rating decision, the evidence submitted 
includes a January 2007 statement in which the Veteran's niece 
describes the Veteran's stomach problems.  

Duplicates of the May 2005 and January 2007 lay statements were 
also submitted subsequent to the October 2001 rating decision.

In an October 2006 statement, the Veteran asserted that he had 
stomach problems which began in 1956 aboard a ship.  He also 
noted that he had irritable bowel and hemorrhoids due to his in-
service stomach and nerve problems.

VA treatment records reflect ongoing medication management of the 
Veteran's gastrointestinal complaints.
  
Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
GERD.  As noted, the RO denied the Veteran's claim because there 
was no evidence of a relationship to service.  Since then, there 
has been no evidence added to the record which tends to show that 
GERD was incurred in service or is otherwise related to service.  

None of the evidence added to the record since the previous final 
rating decisions relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
GERD.  The Veteran's assertions that he has GERD that is related 
to service had previously been voiced and were considered by the 
RO; the current assertions are therefore cumulative.  Similarly, 
medical evidence disclosing that the Veteran currently suffers 
from GERD is not new and material.  In this regard the Board 
notes that evidence tending to confirm a previously established 
fact is cumulative.  Accordingly, none of the evidence added to 
the file since the October 2001 rating decision is new and 
material for the purpose of reopening the claim of entitlement to 
service connection for arthritis of the legs.  The defect 
existing at the time of the October 2001 rating has not been 
cured, and the claim may not be reopened.


	Hepatitis

Service connection for giant cell hepatitis was denied in October 
2001.  The RO determined that there was no evidence of this 
disease in service and no nexus to service.  

The record at the time of the October 2001 rating included the 
Veteran's service treatment records.  They are negative for any 
diagnosis, complaint, or abnormal finding suggestive of 
hepatitis.

The Veteran was hospitalized at VA facility for three days in 
March 1999.  The discharge summary reflects a principal diagnosis 
of acute hepatitis.  On discharge, there was no etiology for his 
symptoms.  A March 2000 VA treatment record indicates an 
impression of giant cell hepatitis, biopsy proven, with fibrosis 
but without obvious cirrhosis.  In June 2000 the Veteran's liver 
function tests had normalized.  

In April 2000 the Veteran stated that he developed giant cell 
hepatitis in March 1999, and that he remained under a doctor's 
care.

Since the October 2001 rating decision, SSA records were received 
in May 2005.  They include an October 1999 treatment record 
showing a diagnosis of acute giant cell hepatitis.

Additional VA treatment records associated with the file since 
the October 2001 include duplicates of records showing giant cell 
hepatitis on biopsy.  Current problem lists include a reference 
to chronic liver disease.

Duplicates of previously received lay statements were also 
submitted since the October 2001 rating decision.

In August 2009 the Veteran stated that he had taken pain 
medication and then developed giant cell hepatitis.

Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
hepatitis.  As noted, the RO denied the Veteran's claim because 
there was no evidence of service incurrence and no evidence 
supporting a nexus to service.  Since then, there has been no 
evidence added to the record which tends to show that hepatitis 
was incurred in service.  

None of the evidence added to the record since the previous final 
rating decisions relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
hepatitis.  The Veteran's assertions that he has hepatitis that 
is related to service had previously been voiced and were 
considered by the RO; the current assertions are therefore 
cumulative.  Similarly, medical evidence disclosing that the 
Veteran has been treated for hepatitis is not new and material.  
In this regard the Board notes that evidence tending to confirm a 
previously established fact is cumulative.  Accordingly, none of 
the evidence added to the file since the October 2001 rating 
decision is new and material for the purpose of reopening the 
claim of entitlement to service connection for hepatitis.  The 
defect existing at the time of the October 2001 rating has not 
been cured, and the claim may not be reopened.


Rating of Back Disability

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 
(2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court 
held that "staged ratings" are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In this case the Board has 
concluded that the disability has not significantly changed and 
that a uniform evaluation is warranted.

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

A May 2005 lay statement from the Veteran's niece indicates that 
the Veteran had a back injury in service and that he continued to 
struggle with the injury.  

On VA examination in May 2005, the Veteran's history was 
reviewed.  He complained of debilitating back pain and rated it 
as a 5-8/10 in intensity.  He noted that he was able to mow his 
lawn and occasionally got out of the house to hunt once per year.  
He indicated that he otherwise lived a sedentary lifestyle.  He 
related that his wife did most of the  household chores.  He 
denied motor weakness and state that he had some bowel and 
bladder problems since his hepatitis episode.  He also reported 
some numbness and tingling in all 10 toes which had slowly 
progressed to the balls of his feet.  On physical examination, 
the Veteran's spine was nontender to palpation throughout.  There 
were no Waddell signs.  Flexion was to 80 degrees, extension to 
20 degrees, rotation to 20 degrees bilaterally, and lateral 
flexion to 20 degrees bilaterally.  The Veteran's gait was very 
clumsy and he was unable to tandem gait.  He had 5/5 strength in 
the lower extremities and reflexes were 1+ and symmetric.  
Sensation was intact throughout.  The assessment was mechanical 
axial back pain.  The examiner noted that the Veteran's sedentary 
lifestyle appeared to be more by design that due to limitations 
caused by his back.  He noted that range of motion seemed to be 
fairly well preserved.  

In October 2006 the Veteran complained of back pain and stated 
that its intensity was 5/10.

On VA examination in June 2009 the Veteran's history was 
reviewed.  He reported that his back pain had recently worsened.  
He endorsed severe flare-ups once per year, lasting one to two 
days.  He reported that he was able to walk more than one quarter 
mile but less than one mile.  Physical examination revealed 
normal posture and gait.  The Veteran's spine was symmetric in 
appearance.  There were no abnormal spinal curvatures.  Ankylosis 
was not detected.  There were no objective abnormalities of the 
thoracic sacrospinalis.  Motor examination was normal and there 
was no muscle atrophy.  Sensation was intact.  Reflexes were 
normal.  Range of motion testing revealed flexion to 60 degrees, 
extension to 20 degrees, lateral flexion to 20 degrees 
bilaterally, and rotation to 20 degrees bilaterally.  There was 
no objective evidence of pain on active range of motion.  There 
was no additional limitation with repetitive motion, and no 
objective evidence of pain following repetitive motion.  X-rays 
were noted to demonstrate mild degenerative changes in the lumbar 
spine and  minimal anterior wedging of the L1 vertebral body.

The Veteran's compression fracture is currently evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5285-5292.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the evaluation 
assigned.  The additional code is shown after a hyphen.  38 
C.F.R. § 4.27 (2010).

Here, the Veteran is rated under the criteria for vertebral 
fracture residuals that was in effect prior to September 26, 
2003.  Those criteria provided that the residuals of a fracture 
of a vertebra with cord involvement resulting in bedridden status 
or the necessity for long leg braces warranted a 100 percent 
evaluation.  A 60 percent evaluation was warranted without cord 
involvement if there was abnormal mobility requiring a neck brace 
(jury mast).  In other cases, as in the instant appeal, the 
fracture residuals were to be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body. 38 C.F.R. § 4.71a, 
Diagnostic Code 5285.  Here, the RO determined in October 2001 
that the Veteran had moderate limitation of motion and added 10 
percent for demonstrable deformity shown on X-ray.  

Prior to September 2003, the regulations provided a 20 percent 
rating for moderate limitation of motion of the lumbar spine and 
a 40 percent rating for severe limitation of motion of the lumbar 
spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 40 percent 
rating is also the maximum available under this diagnostic code.

Effective September 26, 2003, the general rating formula for 
disease and injuries of the spine, specifically, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease, provides a 20 percent evaluation where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees, 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; a 40 percent evaluation 
for forward flexion of the thoracolumbar spine 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine; 50 
percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating for unfavorable 
ankylosis of the entire spine. 

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral rotation 
are 0 to 30 degrees. The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 60 percent rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent rating is 
warranted with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months.  
A 20 percent rating is warranted with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 10 percent rating is warranted with 
incapacitating episodes having a total duration of at least one 
week but less than 2 weeks during the past 12 months.

Following the criteria note (1) provides: for purposes of 
evaluations under diagnostic code 5243, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.

Note (2) provides: if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

As noted above, the Veteran is in receipt of a 30 percent 
evaluation based on old diagnostic codes 5292 and 5285.  In 
October 2001 the RO determined that limitation of motion was 
moderate, and added 10 percent for demonstrable deformity of a 
vertebral body.  A higher evaluation requires evidence or the 
functional equivalent of abnormal mobility requiring a neck brace 
(jury mast), 
forward flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, severe 
limitation of  motion, pronounced intervertebral disc syndrome, 
or intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Here, the record does not support 
such findings.  Rather, while limitation of motion shown, it is 
no more than moderate, and ankylosis is not evident.  The Veteran 
does not have spine involvement related to the compression 
fracture residuals.  Intervertebral disc syndrome as not been 
identified; rather, he is neurologically intact with regard to 
the low back disability.  Accordingly, the Board has determined 
that a higher evaluation is not for application.

The Board accepts that the Veteran has functional impairment and 
pain.  See DeLuca.  The Board also finds the Veteran's own 
reports of symptomatology to be credible.  However, neither the 
lay nor medical evidence reflects the symptoms and objective 
findings required for the next higher evaluation.  Here, 
repetitive exercise did not change the ranges of motion to any 
significant degree.  As such, the Board finds that the currently 
assigned 30 percent evaluation is appropriate for the Veteran's 
low back disability.

The Board notes that the Veteran is competent to report that his 
disability is worse.  However, the more probative evidence 
consists of that prepared by neutral skilled professionals, and 
such evidence demonstrates that the currently assigned evaluation 
for the Veteran's low back disability is appropriate.  

The evidence preponderates against a finding that an increased 
evaluation is warranted.  As such, the appeal is denied.  
Gilbert.   


	Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veterans entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected lumbar 
spine disability.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disability is 
specifically contemplated under the appropriate rating criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  In short, the 
evidence does not support the proposition that the Veteran's 
service connected disability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2010).

CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for leaking blood vessels is 
denied.

Entitlement to service connection for hair loss is denied.

Entitlement to service connection for a skin disability is 
denied.  

Entitlement to service connection for arthritis of the hands and 
arms is denied.

Entitlement to service connection for a liver disability is 
denied.

Entitlement to service connection for erectile dysfunction is 
denied.

New and material evidence having not been received, the claims of 
entitlement to service connection for arthritis of the legs, 
COPD, a neck disability, an acquired psychiatric disorder, GERD, 
and giant cell hepatitis are not reopened.

Entitlement to an evaluation in excess of 30 percent for 
compression fracture at T12-L1 with mild degenerative joint 
disease of the lumbar spine is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


